McHugh, J.
(dissenting). I agree with much the majority opinion contains and am in full agreement with the majority’s disposition of the claims regarding property division. But as the majority’s discussion reveals, this is a close case on both the property division and the custody issues. Through no fault of *151the parties, none of the direct testimony of the court-appointed guardian ad litem, Dr. David Shumaker, was recorded and some portion of the cross-examination was omitted as well. As the majority’s extended discussion of the GAL report indicates, Dr. Shumaker had much to offer on the proper outcome of the custody dispute. We are, however, vacating the trial judge’s decision in a close case without knowing all of the evidence that was before him.
Instead of upsetting the trial judge’s handiwork on an incomplete record, I would require the parties to proceed in the manner contemplated by Mass.R.A.P. 8(c), 378 Mass. 933-934 (1979).1 That is the traditional method for dealing with missing or unrecorded testimony. See generally Patten v. Mayo, 23 Mass. App. Ct. 657, 659-660 (1987). Counsel for the appellant, who in this case simply filed what he claimed was the entire transcript without notifying either the court or the appellee that Dr. Shumaker’s direct testimony was entirely missing, had an obligation to proceed in that fashion, at least to the extent that counsel was asserting that the trial judge’s custody decision was unsupported by the evidence. See, e.g., Houston v. Houston, 64 Mass. App. Ct. 529, 538 n.15 (2005); Mass.R.A.P. 8(b)(1), as amended by 430 Mass. 1601 (1999).
There is no reason why a rule 8(c) procedure cannot be conducted expeditiously and, in any event, I see no reason to draw inferences about the content of Dr. Shumaker’s testimony or to say, in effect, that the testimony is irrelevant to the outcome of the appeal no matter what it was, when there is an unused, traditional, and readily available procedure for establishing what, *152in fact, Dr. Shumaker said while on the witness stand. Before saddling both the parties and the court with a new, potentially extended, and expensive round of hearings on the custody issue, and before vacating a custody order that may be reinstated at the conclusion of the new round of hearings, I think we should know as much as we possibly can about what happened at a critical stage of the first round. For that reason, I respectfully dissent.

 That rule provides:
“Statement of the Evidence or Proceedings When No Report Was Made or When the Transcript Is Unavailable. If no report of the evidence or proceedings at a hearing or trial was made, or if a transcript is unavailable, the appellant may, within thirty days after the notice of appeal is filed, file a statement of the evidence or proceedings from the best available means, including his recollection. The statement shall be served on the appellee, who may file objections or proposed amendments thereto within ten days after service. Thereupon the statement and any objections or proposed amendments thereto shall be submitted to the lower court for settlement and approval and as settled and approved shall be included by the clerk of the lower court in the record on appeal.”